                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON


UNITED STATES OF AMERICA                                   •
                                                           •
                                                           ••
            v.                                             :     Case No. 1:18CR00019
                                                            ••
· CHRISTOPHER INGRAM                                       ••



                                        PLEA AGREEMENT

       I have agreed to enter into a plea agreement with the United States of America,
pursuant to Rule 11 (c)( 1)(C) of the Federal Rules of Criminal Procedure. The terms and
conditions of this agreement are as follows:

A. CHARGE(S) TO WHICH I AM PLEADING GUILTY AND WAIVER OF
   RIGHTS

   1. The Chare:es and Potential Punishment

       My attorney has informed me of the nature of the charge(s) and the elements of the
charge(s) that must be proved by the United States beyond a reasonable doubt before I
could be found guilty as charged.

      I will enter a plea of guilty to Count 1 of the Indictment.

       Count 1 charges me with conspiring to possess with the intent to distribute 500
grams or more of methamphetamine, a Schedule II controlled substance, in violation of 21
U.S.C. §§ 846 & 841(b)(l)(A). The maximum statutory penalty is a fine of $10,000,000
and/or imprisonment for a term of life, plus a term of supervised release of at least five
years. There is a mandatory minimum sentence of imprisonment for a term of ten years.

       I understand restitution may be ordered, my assets may be subject to forfeiture, and
fees may be imposed to pay for incarceration, supervised release, and costs of prosecution.
In addition, a $100 special assessment, pursuant to 18 U.S.C. § 3013, will be imposed per
felony count of conviction. I further understand my supervised release may be revoked if



                                   Defendant's Initials:              c·,J.,
                                                 Page 1 of 15




                    Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 1 of 15 Pageid#: 118
  I violate its terms and conditions. I understand a violation of supervised release increases
  the possible period of incarceration.

         I am pleading guilty as described above because I am in fact guilty and because I
  believe it is in my best interest to do so and not because of any threats or promises.

     2. Waiver of Constitutional Rights Upon a Plea of Guilty

         I acknowledge I have had all ofmy rights explained to me and I expressly recognize
  I have the following constitutional rights and, by voluntarily pleading guilty, I knowingly
  waive and give up these valuable constitutional rights:

         a.The right to plead not guilty and persist in that plea;
         b.The right to a speedy and public jury trial;
         c.The right to assistance of counsel at that trial and in any subsequent appeal;
         d.The right to remain silent at trial;
         e.The right to testify at trial;
         f.The right to confront and cross-examine witnesses called by the government;
         g.The right to present evidence and witnesses in my own behalf;
         h.The right to compulsory process of the court;
        1. The right to compel the attendance of witnesses at trial;
        J. The right to be presumed innocent;
        k. The right to a unanimous guilty verdict; and
        1. The right to appeal a guilty verdict.

     3. Dismissal of Counts

          If I comply with my obligations under the plea agreement, the United States will
  move, at sentencing, that I be dismissed as a defendant in any remaining count(s). I
  stipulate and agree the United States had probable cause to bring all the counts in the
  Indictment which are being dismissed under this agreement, these charges were not
  frivolous, vexatious or in bad faith, and I am not a "prevailing party" with regard to these
  charges. I further waive any claim for attorney's fees and other litigation expenses arising
  out of the investigation or prosecution of this matter.

  B. SENTENCING PROVISIONS

     1. General Matters




                                Defendant's Initials:   C / I\
                                         Page 2 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 2 of 15 Pageid#: 119
          Pursuant to Fed. R. Crim. P. ll(c)(l)(C), the United States and I agree I shall
  be sentenced to a period of incarceration within the range of 120 months to 180
  months. The parties agree this is a reasonable sentence considering all of the facts
  and circumstances of this case. I understand the Court must sentence me within this
  range or reject the plea agreement. If, and only if, the Court rejects the plea agreement, I
  will be given an opportunity to withdraw my guilty plea. The United States and I agree all
  other sentencing matters, including, but not limited to, supervised release, fines, and
  restitution, are left to the Court's discretion. Because the parties have stipulated the agreed
  to sentence of imprisonment is reasonable regardless of the guidelines calculations, I waive
  any right I may have to any future reduction in sentence based on a change in the sentencing
  guidelines.

         I understand I will have an opportunity to review a copy of my presentence report
  in advance of my sentencing hearing and may file objections, as appropriate. I will have
  an opportunity at my sentencing hearing to present evidence, bring witnesses, cross-
  examine any witnesses the government calls to testify, and argue to the Court what an
  appropriate sentence should be within the confines of the terms of this agreement.

        I understand I will not be eligible for parole during any term of imprisonment
  imposed.

          The range agreed to by the parties takes into account my cooperation with the United
  States, both past, present and future, and for that reason no further consideration will be
  provided to me for my cooperation.

     2. Sentencing Guidelines

         I stipulate and agree that all matters pertaining to any of the counts of the charging
  document(s), including any dismissed counts, are relevant conduct for purposes of
  sentencing.

          I understand guideline sections may be applicable to my case and the United States
  and I will be free to argue whether these sections should or should not apply; to the extent
  the arguments are not inconsistent with the stipulations, recommendations and terms set
  forth in this plea agreement.

         I agree to accept responsibility for my conduct. If I comply with my obligations
  under this plea agreement and accept responsibility for my conduct, the United States will
  recommend the Court grant me a two-level reduction in my offense level, pursuant to


                                 Defendant's Initials:    C, I,
                                           Page 3 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 3 of 15 Pageid#: 120
  U.S.S.G. § 3El. l(a) and, if applicable, at sentencing, will move that I receive a one-level
  reduction in my offense level, pursuant to U.S.S.G. § 3El.l(b), for purposes of any
  guidelines calculation. However, I stipulate that if I fail to accept responsibility for my
  conduct or fail to comply with any provision of this plea agreement, I should not receive
  credit for acceptance of responsibility. In addition, I understand and agree the United
  States will have a continuing objection to me receiving credit for acceptance of
  responsibility until I have testified truthfully at my sentencing hearing, if called upon to
  testify. I agree the United States will not be required to make any other notice of its
  objection on this basis.


     3. Substantial Assistance

         I understand no motion for the reduction of my sentence, pursuant to Fed. R. Crim.
  P. 35(b), U.S.S.G. §5Kl.1 and 18 U.S.C. § 3553(e), will be made by the government.


     4. Monetary Obligations

         a. Special Assessments, Fines and Restitution

         I understand persons convicted of crimes are required to pay a mandatory
  assessment of $100.00 per felony count of conviction. I agree I will submit to the U.S.
  Clerk's Office, a certified check, money order, or attorney's trust check, made payable to
  the "Clerk, U.S. District Court" for the total amount due for mandatory assessments prior
  to entering my plea of guilty.

          I agree to pay restitution for the entire scope of my criminal conduct, including, but
  not limited to, all matters included as relevant conduct. In addition, I agree to pay any
  restitution required by law, including, but not limited to, amounts due pursuant to 18 USC
  §§ 2259, 3663, and/or 3663A. I understand and agree a requirement I pay restitution for
  all of the above-stated matters will be imposed upon me as part of any final judgment in
  this matter.

          I further agree to make good faith efforts toward payment of all mandatory
  assessments, restitution and fines, with whatever means I have at my disposal. I agree
  failure to do so will constitute a violation of this agreement. I will execute any documents
  necessary to release the funds I have in any repository, bank, investment, other financial
  institution, or any other location in order to make partial or total payment toward the



                                 Defendant's Initials:   C ,1..
                                          Page 4 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 4 of 15 Pageid#: 121
  mandatory assessments, restitution and fines imposed in my case.

         I fully understand restitution and forfeiture are separate financial obligations which
  may be imposed upon a criminal defendant. I further understand there is a process within
  the Department of Justice whereby, in certain circumstances, forfeited funds may be
  applied to restitution obligations. I understand no one has made any promises to me that
  such a process will result in a decrease in my restitution obligations in this case.

          I understand and agree, pursuant to 18 U.S.C. §§ 3613 and 3664(m), whatever
  monetary penalties are imposed by the Court will be due immediately and subject to
  immediate enforcement by the United States as provided for by statute. I understand if the
  Court imposes a schedule of payments, that schedule is only a minimum schedule of
  payments and not the only method, nor a limitation on the methods, available to the United
  States to enforce the judgment.

         I agree to grant the United States a wage assignment, liquidate assets, or complete
  any other tasks which will result in immediate payment in full, or payment in the shortest
  time in which full payment can be reasonably made as required under 18 U.S.C. § 3572(d).

         I expressly authorize the United States Attorney's Office to obtain a credit report on
  me in order to evaluate my ability to satisfy any financial obligation imposed by the Court.

          I agree the following provisions, or words of similar effect, should be included as
  conditions of probation and/or supervised release: (1) "The defendant shall notify the
  Financial Litigation Unit, United States Attorney's Office, in writing, of any interest in
  property obtained, directly or indirectly, including any interest obtained under any other
  name, or entity, including a trust, partnership or corporation after the execution of this
  agreement until all fines, restitution, money judgments and monetary assessments are paid
  in full" and (2) "The Defendant shall notify the Financial Litigation Unit, United States
  Attorney's Office, in writing, at least 30 days prior to transferring any interest in property
  owned directly or indirectly by Defendant, including any interest held or owned under any
  other name or entity, including trusts, partnership and/or corporations until all fines,
  restitution, money judgments and monetary assessments are paid in full."

          The parties will also jointly recommend that as a condition of probation or
  supervised release, Defendant will notify the Financial Litigation Unit, United States
  Attorney's Office, before Defendant transfers any interest in property owned directly or
  indirectly by Defendant, including any interest held or owned under any other name or
  entity, including trusts, partnership and/or corporations. See 18 U.S.C. § 3664(k), (n).


                                 Defendant's Initials:   C ,I.
                                          Page 5 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 5 of 15 Pageid#: 122
         Regardless of whether or not the Court specifically directs participation or imposes
  a schedule of payments, I agree to fully participate in inmate employment under any
  available or recommended programs operated by the Bureau of Prisons.

          I agree any payments made by me shall be applied fully to the non-joint and several
  portion of my outstanding restitution balance until the non-joint and several portion of
  restitution is paid in full, unless the Court determines that to do so would cause a hardship
  to a victim of the offense(s).

         b. Duty to Make Financial Disclosures

         I understand in this case there is a possibility substantial fines and/or restitution may
  be imposed. In order to assist the United States as to any recommendation and in any
  necessary collection of those sums, I agree, if requested by the United States, to provide a
  complete and truthful financial statement to the United States Attorney's Office, within 30
  days of the request or 3 days prior to sentencing, whichever is earlier, detailing all income,
  expenditures, assets, liabilities, gifts and conveyances by myself, my spouse and my
  dependent children and any corporation, partnership or other entity in which I hold or have
  held an interest, for the period starting on January 1st of the year prior to the year my
  offense began and continuing through the date of the statement. This financial statement
  shall be submitted in a form acceptable to the United States Attorney's office.

        From the time of the signing of this agreement or the date I sign the financial
  statement, whichever is earlier, I agree not to convey anything of value to any person
  without the authorization of the United States Attorney's Office.

         c. Understanding of Collection Matters

         I understand:

         1. as part of the judgment in this case I will be ordered to pay one or more monetary
            obligations;
         2. payment should be made as ordered by the Court;
         3. I must mail payments, by cashier's check or money order, payable to the "Clerk,
            U.S. District Court" to: 210 Franklin Road, S.W., Suite 540, Roanoke, Virginia
            24011; and include my name and court number on the check or money order;
         4. interest (unless waived by the Court) and penalties must be imposed for late or
            missed payments;


                                  Defendant's Initials:   C .I.,
                                           Page 6 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 6 of 15 Pageid#: 123
         5. the United States may file liens on my real and personal property that will remain
            in place until monetary obligations are paid in full, or until liens expire (the later
            of 20 years from date of sentencing or release from incarceration);
         6. if I retain counsel to represent me regarding the United States' efforts to collect
            any of my monetary obligations, I will immediately notify the United States
            Attorney's Office, AT1N: Financial Litigation Unit, P.O. Box 1709, Roanoke,
            Virginia 24008-1709, in writing, of the fact of my legal representation; and
         7. I, or my attorney if an attorney will represent me regarding collection of
            monetary obligations, can contact the U.S. Attorney's Office's Financial
            Litigation Unit at 540/857-2259.

  C. FORFEITURE

          I agree to the forfeiture of the assets set forth in this section on the grounds set forth
  in the Order of Forfeiture. I agree this Order of Forfeiture shall be entered by the Court
  and shall be final at the time I enter my plea. To the extent necessary, I waive notice of
  forfeiture as to any asset I have agreed to forfeit and waive oral pronouncement at
  sentencing.

         The assets to be forfeited are as follows:

         1. $8,040
         2. $2,500
         3. $50,731.83

           I agree to cooperate fully in the forfeiture of the property to be forfeited. If
  applicable, I agree to withdraw any existing claims and/or agree not to file any claims in
  any administrative or civil forfeiture proceeding relating to assets seized as part of this
  investigation and not otherwise named herein. I agree to execute all documents,
  stipulations, consent judgments, court orders, bills of sale, deeds, affidavits of title, and the
  like, which are reasonably necessary to pass clear title to the United States or otherwise
  effectuate forfeiture of the property. I further agree to fully cooperate and testify truthfully
  on behalf of the United States in any legal action necessary to perfect the United States'
  interest, including but not limited to any ancillary hearing in this criminal action or in any
  civil litigation.

          I further agree to assist in identifying, locating, returning, and forfeiting all
  forfeitable assets, including the known assets of other persons.




                                  Defendant's Initials:    L ,'I.,
                                            Page 7 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 7 of 15 Pageid#: 124
          I further agree that the forfeiture provisions of this plea agreement are intended to,
  and will, survive me, notwithstanding the abatement of any underlying criminal conviction
  after the execution of this agreement. The forfeitability of any particular property pursuant
  to this agreement shall be determined as if I had survived, and that determination shall be
  binding upon my heirs, successors and assigns until the agreed forfeiture, including any
  agreed money judgment amount, is collected in full. To the extent that forfeiture pursuant
  to this agreement requires me to disgorge wrongfully obtained criminal proceeds, I agree
  that the forfeiture is primarily remedial in nature.

          I understand and agree that forfeiture of this property is proportionate to the degree
  and nature of the offense committed by me. I freely and knowingly waive all constitutional
  and statutory challenges in any manner (including direct appeal, habeas corpus, or any
  other means) to any forfeiture carried out in accordance with this Plea Agreement on any
  grounds, including that the forfeiture constitutes an excessive fine or punishment. I further
  understand and agree this forfeiture is separate and distinct from, and is not in the nature
  of, or in lieu of, any penalty that may be imposed by the Court.

         I understand and agree that any monetary sum(s) the United States has agreed to
  release will be less any debt owed to the United States, any agency of the United States, or
  any other debt in which the United States is authorized to collect.

          I hereby release and forever discharge the United States, its officers, agents, servants
  and employees, its heirs, successors, or assigns, from any and all actions, causes of action,
  suits, proceedings, debts, dues, contracts, judgments, damages, claims, and/or demands
  whatsoever in law or equity which I ever had, now have, or may have in the future in
  connection with the seizure, detention and forfeiture of the described assets.

  D. ADDITIONAL MATTERS

     1. Waiver of Presence of Counsel

         I understand my attorney may be present at any contact with any government
  personnel. However, by my signature below, I expressly waive the presence of counsel
  during such contacts and agree government personnel may contact me without the prior
  approval of my attorney. At any time during such contacts with government personnel, I
  may request the presence of my attorney and the contact will be suspended until my
  attorney arrives or indicates that the contact may continue.

     2. Waiver of Right to Appeal


                                  Defendant's Initials:   C ,1,
                                           Page 8 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 8 of 15 Pageid#: 125
         Knowing that I have a right of direct appeal of my sentence under 18 U.S.C. §
  3742(a) and the grounds listed therein, I expressly waive the right to appeal my sentence
  on those grounds or on any ground. In addition, I hereby waive my right of appeal as to
  any and all other issues in this matter and agree I will not file a notice of appeal. I am
  knowingly and voluntarily waiving any right to appeal. By signing this agreement, I am
  explicitly and irrevocably directing my attorney not to file a notice of appeal.
  Notwithstanding any other language to the contrary, I am not waiving my right to appeal
  or to have my attorney file a notice of appeal, as to any issue which cannot be waived, by
  law. I understand the United States expressly reserves all of its rights to appeal. I agree
  and understand if I file any court document (except for an appeal based on an issue
  that cannot be waived, by law, or a collateral attack based on ineffective assistance of
  counsel) seeking to disturb, in any way, any order imposed in my case such action
  shall constitute a failure to comply with a provision of this agreement.

      3. Waiver of Right to Collaterally Attack

            I waive any right I may have to collaterally attack, in any future proceeding, any
  · order issued in this matter, unless such attack is based on ineffective assistance of counsel,
    and agree I will not file any document which seeks to disturb any such order, unless such
    filing is based on ineffective assistance of counsel. I agree and understand that if I file
    any court document (except for an appeal based on an issue not otherwise waived in
    this agreement; an appeal based on an issue that cannot be waived, by law; or a
    collateral attack based on ineffective assistance of counsel) seeking to disturb, in any
    way, any order imposed in my case, such action shall constitute a failure to comply
    with a provision of this agreement.

      4. Information Access Waiver

         I knowingly and voluntarily agree to waive all rights, whether asserted directly or
  by a representative, to request or receive from any department or agency of the United
  States any records pertaining to the investigation or prosecution of this case, including
  without limitation any records that may be sought l:lllder the Freedom of Information Act,
  5 U.S.C. §552, or the Privacy Act of 1974, 5 U.S:C. §552a.

      5. Waiver of Witness Fee

         I agree to waive all rights, claims or interest in any witness fee I may be eligible to
  receive pursuant to 28 U.S.C. § 1821, for my appearance at any Grand Jury, witness


                                  Defendant's Initials:    C, X,
                                            Page 9 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 9 of 15 Pageid#: 126
        conference or court proceeding.

           6. Abandonment of Seized Items

                By signing this plea agreement, I hereby abandon my interest in, and consent to the
        official use, destruction or other disposition of each item obtained by any law enforcement
        agency during the course of the investigation, unless such item is specifically provided for
        in another provision of this plea agreement. I further waive any and all notice of any
        proceeding to implement the official use, destruction, abandonment, or other disposition of
        such items.

           7. Deportation

               I understand ifl am not a citizen of the United States, I may be subject to deportation
        from the United States, denied United States citizenship, and denied admission to the
        United States in the future, as a result ofmy conviction for the offense(s) to which I am
        pleading guilty.

           8. Denial of Federal Benefits

               At the discretion of the court, I understand I may also be denied any or all federal
        benefits, as that term is defined in 21 U.S.C. § 862, (a) for up to five years if this is my first
        conviction of a federal or state offense consisting of the distribution of controlled
        substances, or up to one year if this is my first conviction of a federal or state offense
        involving the possession of a controlled substance; or (b) for up to ten years if this is my
        second conviction of a federal or state offense consisting of the distribution of controlled
        substances, or up to five years if this is my second or more conviction of a federal or state
        offense involving the possession of a controlled substance. If this is my third or more
        conviction of a federal or state offense consisting of the distribution of controlled
        substances, I understand I could be permanently ineligible for all federal benefits, as that
        term is defined in 21 U.S.C. § 862(d).

           9. Admissibility of Statements

               I understand any statements I make (including this plea agreement, and my
        admission of guilt) during or in preparation for any guilty plea hearing, sentencing hearing,
        or other hearing and any statements I make or have made to law enforcement agents, in
        any setting (including during a proffer), may be used against me in this or any other
        proceeding. I knowingly waive any right I may have under the Constitution, any statute,



                                        Defendant's Initials:    C   ,1.,
                                                 Page 10 of 15


18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 10 of 15 Pagei
rule or other source of law to have such statements, or evidence derived from such
statements, suppressed or excluded from being admitted into evidence and stipulate that
such statements can be admitted into evidence.

   10. Additional Obligations

       I agree to cooperate fully with law enforcement agents and will disclose to them, at
any time requested by them, my knowledge of any criminal activity. I agree I will testify
truthfully. I hereby waive any right I may have to refuse to answer any questions. I agree
to be debriefed by law enforcement agents concerning any matter. I understand it is a
felony offense to make false statements to law enforcement agents or to testify falsely.

       I agree not to commit any of the following acts:

          •    attempt to withdraw my guilty plea, unless the Court rejects the plea
               agreement;
          •    deny I committed any crime to which I have pied guilty;
          •    make or adopt any arguments or objections to the presentence report that are
               inconsistent with this plea agreement;
          •    obstruct justice;
          •    fail to comply with any provision of this plea agreement;
          •    commit any other crime;
          •    make a false statement;
          •    fail to enter my plea of guilty when scheduled to do so, unless a continuance
               is agreed to by the United States Attorney's Office and granted by the Court;
          •    fail to testify truthfully, as to any matter, if called upon to do so (at my
               sentencing hearing or any other proceeding);
          •    refuse to answer any question;
          •    fail to comply with any reasonable request of the United States Attorney's
               Office; or
          •    fail to cooperate with law enforcement agents.

E. REMEDIES AVAILABLE TO THE UNITED STATES

        I hereby stipulate and agree that the United States Attorney's office may, at its
election, pursue any or all of the following remedies if I fail to comply with any provision
of this agreement: (a) declare this plea agreement void; (b) refuse to dismiss any charges;
(c) reinstate any dismissed charges; (d) file new charges; (e) withdraw any substantial
assistance motion made, regardless of whether substantial assistance has been performed;


                                   Defendant's Initials:     L I I,
                                             Page 11 of 15




              Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 11 of 15 Pageid#: 128
   (f) refuse to abide by any provision, stipulations, and/or recommendations contained in this
   plea agreement; or (g) take any other action provided for under this agreement or by statute,
   regulation or court rule.

           In addition, I agree if, for any reason, my conviction is set aside, or I fail to comply
   with any obligation under the plea agreement, the United States may file, by indictment or
   information, any charges against me which were filed and/or could have been filed
   concerning the matters involved in the instant investigation. I hereby waive my right under
   Federal Rule of Criminal Procedure 7 to be proceeded against by indictment and consent
   to the filing of an information against me concerning any such charges. I also hereby waive
   any statute of limitations defense as to any such charges.

          The remedies set forth above are cumulative and not mutually exclusive. The
   United States' election of any of these remedies, other than declaring this plea agreement
   void, does not, in any way, terminate my obligation to comply with the terms of the plea
   agreement. The use of "if' in this section does not mean "if, and only if."

   F. GENERAL PROVISIONS

      1. Limitation of Agreement

           This agreement only binds the United States Attorney's Office for the Western
   District of Virginia. It does not bind any state or local prosecutor, other United States
   Attorney's Office or other office or agency of the United States Government, including,
   but not limited to, the Tax Division of the United States Department of Justice, or the
   Internal Revenue Service of the United States Department of the Treasury. These
   individuals and agencies remain free to prosecute me for any offense(s) committed within
   their respective jurisdictions.

      2. Effect of My Signature

           I understand my signature on this agreement constitutes a binding offer by me to
   enter into this agreement. I understand the United States has not accepted my offer until it
   signs the agreement.

      3. Effective Representation

           I have discussed the terms of the foregoing plea agreement and all matters pertaining
   to the charges against me with my attorney and am fully satisfied with my attorney and my



                                   Defendant's Initials:   C ,I,
                                           Page 12 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 12 of 15 Pageid#: 129
   attorney's advice. At this time, I have no dissatisfaction or complaint with my attorney's
   representation. I agree to make known to the Court no later than at the time of sentencing
   any dissatisfaction or complaint I may have with my attorney's representation.

      4. Misconduct

          If I have any information concerning any conduct of any government attorney,
   agent, employee, or contractor which could be construed as misconduct or an ethical, civil,
   or criminal violation, I agree to make such conduct known to the United States Attorney's
   Office and the Court, in writing, as soon as possible, but no later than my sentencing
   hearing.

      5. Final Matters

          I understand a thorough presentence investigation will be conducted and sentencing
   recommendations independent of the United States Attorney's Office will be made by the
   presentence preparer, which the Court may adopt or take into consideration. I understand
   any calculation regarding the guidelines by the United States Attorney's Office or by my
   attorney is speculative and is not binding upon the Court, the Probation Office or the United
   States Attorney's Office. No guarantee has been made by anyone regarding the effect of
   the guidelines on my case.

          I understand the prosecution will be free to allocute or describe the nature of this
   offense and the evidence in this case and make any recommendations not prohibited by
   this agreement.

          I understand the United States retains the right, notwithstanding any provision in
   this plea agreement, to inform the Probation Office and the Court of all relevant facts, to
   address the Court with respect to the nature and seriousness of the offense(s), to respond
   to any questions raised by the Court, to correct any inaccuracies or inadequacies in the
   presentence report and to respond to any statements made to the Court by or on behalf of
   the defendant.

          I willingly stipulate there is a sufficient factual basis to support each and every
   material factual allegation contained within the charging document(s) to which I am
   pleading guilty.

           I understand this agreement does not apply to any crimes or charges not addressed
   in this agreement. I understand if I should testify falsely in this or in a related proceeding



                                  Defendant's Initials:   C11.
                                          Page 13 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 13 of 15 Pageid#: 130
   I may be prosecuted for perjury and statements I may have given authorities pursuant to
   this agreement may be used against me in such a proceeding.

           I understand my attorney will be free to argue any mitigating factors on my behalf;
   to the extent they are not inconsistent with the terms of this agreement. I understand I will
   have an opportunity to personally address the Court prior to sentence being imposed.

           This writing sets forth the entire understanding between the parties and constitutes
   the complete plea agreement between the United States Attorney for the Western District
   of Virginia and me, and no other additional terms or agreements shall be entered except
   and unless those other terms or agreements are in writing and signed by the parties. This
   plea agreement supersedes all prior understandings, promises, agreements, or conditions,
   if any, between the United States and me.

           I have consulted with my attorney and fully understand all my rights. I have read
   this plea agreement and carefully reviewed every part of it with my attorney. I understand
   this agreement and I voluntarily agree to it. I have not been coerced, threatened, or
   promised anything other than the terms of this plea agreement, described above, in
   exchange for my plea of guilty. Being aware of all of the possible consequences of my
   plea, I have independently decided to enter this plea of my own free will, and am affirming
   that agreement on this date and by my signature below.

   Date:   _:l_.. _\'d
                    __~_/q_ _                   ~~
                                               Christopher Ingram, Defendant

           I have fully explained all rights available to my client with respect to the offenses
   listed in the pending charging document(s). I have carefully reviewed every part of this
   plea agreement with my client. To my knowledge, my client's decision to enter into this
   agreement is an informed and voluntary one.

           I understand I may be present at any contact with my client by any government
   personnel. However, by my signature below, I expressly consent to direct contact with my
   client, without my prior approval, by government personnel, including but not limited to,
   in regard to the collection of monetary amounts owed in this and all related matters. At
   any time during such contacts with government personnel, my client may request my
   presence and the contact will be suspended until I arrive or indicate that the contact may
   continue.

           Ifl will continue to represent my client regarding the United States' efforts to collect


                                   Defendant's Initials: (    1L
                                            Page 14 of 15



Case 1:18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 14 of 15 Pageid#: 131
        any monetary obligations, I will notify the United States Attorney's Office, ATI'N:
        Financial Litigation Unit, P.O. Box 1709, Roanoke, Virginia 24008-1709, in writing, of
        the fact of my continued legal representation within IO days of the entry of judgment in
        this case.


        Date:   ___._.a2""'--=£2~-~IJ.......__


        Date:                         _'i___
                ___.._:J__,_f_')..._,_r               ~~
                                                     Zachary T. Lee
                                                                   mr11'tattw ~rr-T.k
                                                                                    ~   -- -
                                                     Assistant United States Attorney
                                                     Virginia Bar No. 47087




                                          Defendant's Initials:   CJ;_
                                                  Page 15 of 15


18-cr-00019-JPJ-PMS Document 71 Filed 02/12/19 Page 15 of 15 Pagei
